 Case 2:19-cv-01171-JTM-KWR Document 20-11 Filed 06/14/19 Page 1 of 13




NON-CERTIFIED COPY                                       EXHIBIT I
 Case 2:19-cv-01171-JTM-KWR Document 20-11 Filed 06/14/19 Page 2 of 13




NON-CERTIFIED COPY
 Case 2:19-cv-01171-JTM-KWR Document 20-11 Filed 06/14/19 Page 3 of 13




NON-CERTIFIED COPY
 Case 2:19-cv-01171-JTM-KWR Document 20-11 Filed 06/14/19 Page 4 of 13




NON-CERTIFIED COPY
 Case 2:19-cv-01171-JTM-KWR Document 20-11 Filed 06/14/19 Page 5 of 13




NON-CERTIFIED COPY
 Case 2:19-cv-01171-JTM-KWR Document 20-11 Filed 06/14/19 Page 6 of 13




NON-CERTIFIED COPY
 Case 2:19-cv-01171-JTM-KWR Document 20-11 Filed 06/14/19 Page 7 of 13




NON-CERTIFIED COPY
 Case 2:19-cv-01171-JTM-KWR Document 20-11 Filed 06/14/19 Page 8 of 13




NON-CERTIFIED COPY
 Case 2:19-cv-01171-JTM-KWR Document 20-11 Filed 06/14/19 Page 9 of 13




NON-CERTIFIED COPY
 Case 2:19-cv-01171-JTM-KWR Document 20-11 Filed 06/14/19 Page 10 of 13




NON-CERTIFIED COPY
 Case 2:19-cv-01171-JTM-KWR Document 20-11 Filed 06/14/19 Page 11 of 13




NON-CERTIFIED COPY
 Case 2:19-cv-01171-JTM-KWR Document 20-11 Filed 06/14/19 Page 12 of 13




NON-CERTIFIED COPY
 Case 2:19-cv-01171-JTM-KWR Document 20-11 Filed 06/14/19 Page 13 of 13




NON-CERTIFIED COPY
